Beck, J.
The court refused to instruct the jury, upon motion of plaintiff, to the effect that, if defendant informed plaintiff that another had promised to pay plaintiff $100 for the consideration alleged in the petition, and thereby plaintiff was induced to purchase the farm of defendant, this rendered defendant liable to plaintiff. The refusal thus to instruct was correct. By its terms the instruction makes defendant liable for informing plaintiff what another had proposed to do without any attempt or intention on his (defendant’s) part thereby to bind himself.
*597We cannot say that the verdict is contrary to the evidence, which is one of the grounds of the assignments of errors. No other questions are raised hy the record.
Affirmed.